
	
		II
		111th CONGRESS
		1st Session
		S. 1843
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 22, 2009
			Mr. Specter (for himself
			 and Mr. Graham) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide increased penalties for health
		  care fraud.
	
	
		1.Short titleThis Act may be cited as the
			 Strengthening Enforcement for Health
			 Care Fraud Crimes Act of 2009.
		2.Health care fraudSection 1347 of title 18, United States
			 Code, is amended—
			(1)by striking Whoever and
			 inserting the following:
				
					(a)In generalIt shall be unlawful for any person, in
				connection with the delivery of or payment for health care benefits, items, or
				services,
				to
					;
			(2)by striking executes, or
			 attempts and inserting execute, or attempt;
			(3)in subsection (a)(2), as so designated, by
			 striking program, and inserting program.;
			 and
			(4)in the matter following subsection (a)(2),
			 as so designated, by striking in connection with the delivery
			 and all that follows and inserting the following:
				
					(b)Penalties
						(1)In generalSubject to paragraph (2), whoever violates
				subsection (a)—
							(A)shall be fined under this title, imprisoned
				for not more than 10 years, or both;
							(B)if the violation results in serious bodily
				injury (as defined in section 1365 of this title), shall be fined under this
				title, imprisoned for not more than 20 years, or both; and
							(C)if the violation results in death, shall be
				fined under this title, imprisoned for any term of years or for life, or
				both.
							(2)Mandatory minimum sentencingIn imposing a sentence under paragraph (1),
				if the violation of subsection (a) involves a loss of not less than $100,000,
				the defendant shall be imprisoned for not less than 6
				months.
						.
			
